IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11066
                        Conference Calendar



CHRIS MCFARLAND,

                                          Plaintiff-Appellant,

versus

NFN UTTER, Correctional Officer III;
NFN THOMPSON, Correctional Officer III;
NFN BOYD, Correctional Officer III,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-271
                      --------------------
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Chris McFarland, Texas prisoner # 627844, appeals from the

district court’s sua sponte dismissal of his 42 U.S.C. § 1983

civil rights complaint as frivolous.   McFarland alleged that the

defendants stole and/or failed to return his personal property,

consisting of a gold chain, gold cross, and watch.     The district

court did not abuse its discretion in concluding that McFarland’s

claim for the deprivation of his personal property was frivolous.

See Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11066
                                 -2-

As Texas has an adequate postdeprivation remedy for confiscation

of prisoner property, McFarland may not raise this claim in a 42

U.S.C. § 1983 action.    Cathey v. Guenther, 47 F.3d 162, 164 (5th

Cir. 1995); Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994).

     McFarland’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   See

5th Cir. R. 42.2.   McFarland’s motion seeking evidence related to

his 42 U.S.C. § 1983 claim is DENIED.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    McFarland, therefore, has two “strikes” under

28 U.S.C. § 1915(g).    We caution McFarland that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.